Citation Nr: 0027235	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-11 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

2.  Entitlement to a temporary total disability evaluation 
due to hospital treatment in excess of 21 days for a service 
connected condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968 and from February 1969 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 1999 from the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

Upon review of the evidentiary record, the Board finds that 
it is necessary to remand this case to schedule a 
videoconference hearing before a Veterans Law Judge (formerly 
known as Board Member.)  

Initially, the veteran requested a hearing at the VARO in 
Montgomery, Alabama before a hearing officer in his notice of 
disagreement dated in April 1999.  

Subsequently, the veteran stated that he desired a 
videoconference hearing at the VARO in Montgomery, Alabama 
before the "BVA" in his VA Form 9, Substantive Appeal of 
June 1999.  

Regarding the RO hearing before a hearing officer, the 
veteran opted to undergo a videoconference hearing.  A 
videoconference hearing was held before a hearing officer on 
June 23, 1999.  There is no indication that the veteran 
intended for this hearing to take the place of his requested 
hearing before a Veterans Law Judge, nor is he shown to have 
withdrawn his request for such a hearing.  The case was 
forwarded to the Board without scheduling a videoconference 
hearing before a Veterans Law Judge.  
  
In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED to the RO for the 
following:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge at the RO.  All correspondences 
pertaining to this matter should be 
associated with the claims folder.  

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  The purpose of the REMAND is to accord the 
veteran due process of law.  No action is required of the 
veteran until he receives further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 




Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	JOHN FUSSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



